WEBB, J.
The plaintiff, Brenard Manufacturing Company, instituted this action to recover judgment against the Clawson Mercantile Company, Incorporated, on certain notes drawn by defendant, payable to the order of plaintiff, and on trial judgment *210being rendered rejecting plaintiff’s demands, it appeals.
Appellant has not made any appearance here, and the cause involving the construction of an ambiguous contract, we assume that .the plaintiff has acquiesced in the construction of the contract by the court, and has abandoned its appeal. (Guy vs. McDuffie, 123 La. 641, 49 So. 222; Quilter vs. Kearns, 135 La. 807, 66 So. 229) and the judgment is affirmed.